DETAILED ACTION
Election/Restrictions
This application contains claims directed to a plurality of patentably distinct species. The number of distinct possible species permutations present appears to be >500. For example, the disclosure provides for a plurality of mutually exclusive options for the singulation method including (details below): three different options for wafer mounting; whether or not a mask is used; whether or not the mask is removed during wet etching; the location of the mask with respect to the front side, back side and/or back metal; whether the wet etchant is applied to the first side, second side, or both sides simultaneously; whether or not a back metal is present; whether the die are singulated by only wet etching or if a pre-cutting step is performed in conjunction with wet etching; then there are five different techniques for the pre-cutting; three different techniques for applying the wet etchant; and whether or not an edge ring is formed.  
In each case these species are independent or distinct because either a mask is used or it is not, either a back metal is present or it is not, either an edge ring is formed or it is not, etc., each combination resulting in a patentably distinct singulation method. In addition, these species are not obvious variants of each other based on the current record. In lieu outlining the 500+ individual species present, Applicant should simply select one from each of the following options and avoid any contradicting or possibly unsupported combinations:
1. Wafer Mounting: none, tape, or carrier (e.g. Figs. 1-3)
2. Mask present: yes (e.g. Figs. 4-5) or no (e.g. Figs. 1-3, 6)
		3. Location of mask: first/die side (e.g. Fig. 4) or second/back side (e.g. Fig. 5)
4. Mask removed during etching: yes (e.g. Fig. 13) or no (e.g. Fig. 11)
	5. Back Metal present: yes (e.g. Fig. 6) or no (e.g. Fig. 4-5)
	6. Edge Ring present: yes (e.g. Figs. 23-24) or no (e.g. Figs. 7, 10)
	7. Etchant applied to: first side (e.g. Fig. 10) or second side (e.g. Fig. 7) or both sides simultaneously (e.g. Fig. 20)

		9. Pre-cutting technique: saw, laser, jet ablation, plasma, stealth (e.g. Figs. 14-18)
	10. Application of wet etchant: submerge, spray, or puddle/spinner (e.g. Figs. 20-22)
For example, Applicant may choose to elect a specie combination of: (1) using tape, (2) using a mask, (3) with the mask on the second side, (4) wherein the mask is removed during the wet etching, (5) with back metal present, (6) without an edge ring, (7) wherein the etchant is applied to second/back side, (8-9) singulation by only wet etching/no pre-cutting performed, and (10) wherein the wet etchant is sprayed.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822